Case 1:19-cv-24379-PCH Document 18 Entered on FLSD Docket 11/20/2019 Page 1 of 3



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                                 Case No. 19-cv-24379-PCH


   BODOR LABORATORIES, INC. and                                     )
   NICHOLAS S. BODOR,                                               )
                                                                    )
             Plaintiffs,                                            )
                                                                    )
   v.                                                               )
                                                                    )
   BRICKELL SUBSIDIARY, INC. f/k/a                                  )
   BRICKELL BIOTECH, INC.,                                          )
                                                                    )
         Defendant.                                                 )
   ___________________________________                              )

                         PLAINTIFFS’ REPORT OF RECENT DEVELOPMENTS

            Plaintiffs, Bodor Laboratories, Inc. (“Bodor Labs”) and Nicholas S. Bodor, Ph.D., D.Sc.,

  d.h.c (multi), HoF (“Dr. Bodor”) (collectively “Plaintiffs” or “Bodor”), submit this report for the

  Court’s information and in the interest of preserving the resources of the Court and the parties.

  Plaintiffs report the following:

            1.        On November 15, 2019, the parties agreed to promptly conduct a Mediation.

            2.        A one-day Mediation has been scheduled by the parties to occur on December 10,

  2019, in Miami, Florida before retired United States District Court Judge Sue L. Robinson.

            3.        The parties have agreed to stay Arbitration proceedings until December 11, 2019,

  the day after the Mediation.




  Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:19-cv-24379-PCH Document 18 Entered on FLSD Docket 11/20/2019 Page 2 of 3



            4.        Plaintiffs continue to request that the Court enter a stay of this action pending the

  outcome of the scheduled Mediation and, if necessary, Arbitration.

            Dated this 20th day of November, 2019.

                                                               Respectfully submitted,

                                                               DEVINE GOODMAN & RASCO, LLP
                                                               2800 Ponce de Leon Blvd., Suite 1400
                                                               Coral Gables, FL 33134
                                                               Tel: 305-374-8200
                                                               Email: grasco@devinegoodman.com
                                                                      aandrews@devinegoodman.com

                                                               By: /s/ Guy A. Rasco
                                                                       Guy A. Rasco., Esq.
                                                                       F.B.N.: 727520
                                                                       Averil Andrews, Esq.
                                                                       F.B.N.: 105700

                                                               And

                                                               Martin A. Bruehs, Esq.
                                                               Charles R. Bruton, Esq.
                                                               Rajesh C. Noronha, Esq.
                                                               Dentons US LLP
                                                               1900 K St., NW
                                                               Washington, DC 20006

                                                               Attorneys for Plaintiffs




                                                                    2
  Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
Case 1:19-cv-24379-PCH Document 18 Entered on FLSD Docket 11/20/2019 Page 3 of 3



                                             CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

  via transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive Notices of Electronic filing

  on all counsel or parties of record listed below on November 20, 2019.

  Alan D. Lash
  LASH & GOLDBERG LLP
  Miami Tower
  100 Southeast 2nd St. Suite 1200
  Miami, FL 33131-2158
  Tel: 305.347.4040
  alash@lashgoldberg.com

  Benjamin C. Block
  COVINGTON & BURLING LLP
  One CityCenter
  850 Tenth St., N.W.
  Washington, D.C. 20001
  Tel: 202.662.5205
  bblock@cov.com

  Attorneys for Defendant

                                                               /s/ Guy A. Rasco
                                                               Guy A. Rasco




                                                                    3
  Devine Goodman & Rasco, LLP 2800 Ponce De Leon Boulevard, Suite 1400, Coral Gables, Florida 33134 P 305.374.8200 F 305.374.8208
